In the circuit court, from the judgment of which this appeal was taken, the appellant was tried by the court without the intervention of a jury. He was convicted of the offense of operating a motor vehicle while in an intoxicated condition, *Page 264 
the offense denounced by section 3324 of Code 1923. The court assessed a fine of $101, in default of which the defendant was sentenced to hard labor for 50 days.
The appeal here is upon the record only; there is no bill of exceptions. The judgment of conviction is affirmed. The cause will be remanded for proper sentence as to costs of the prosecution under the provisions of section 5291, Code 1923.
Judgment of conviction affirmed.
Remanded for proper sentence.